Mb. Justice- MacLeaby,
after stating the foregoing facts, delivered the opinion of the court.
The findings of fact and conclusions of law of the judgment appealed from are accepted.
Furthermore, although it may be considered that the title of purchase to the rural estate involved in this case originally resided in the conjugal partnership entered into by the spouses, Tomás Epca and Lucia Gregory, this circumstance is not sufficient in itself for holding that the estate in question is community property, and therefore divisible by halves between *355the surviving spouse and the heirs of the deceased, inasmuch as it does not appear that at the time of the dissolution of the conjugal' partnership by the death of the husband that a liquidation of the common property had been made and that a division of the net surplus among the interested parties had been effected, and that the share claimed in the said estate had been awarded to the plaintiff as heir of her deceased father, and that she therefore failed to establish the title of ownership necessary to maintain the action set forth in the complaint.
Having examined the legal provisions cited in said judgment, we adjudge that we ought to affirm and do affirm the judgment appealed from, with costs against the appellant.
Chief Justice Quiñones and Justices Hernández and Fi-gueras concurred.
Mr. Justice Sulzbaeher did not sit at the hearing of this case.